UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission file number: 001-14003 OMEGA PROTEIN CORPORATION (Exact name of Registrant as specified in its charter) State of Nevada 76-0562134 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2105 City West Blvd., Suite 500 Houston, Texas 77042-2838 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 623-0060 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Small reporting company ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X . Number of shares outstanding of the Registrant's Common Stock, par value $0.01 per share, on July 30, 2015: 21,714,004. OMEGA PROTEIN CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes Unaudited Condensed Consolidated Balance Sheet as of June 30, 2015 and December 31, 2014 3 Unaudited Condensed Consolidated Statement of Comprehensive Income for the three and six months ended June 30, 2015 and 2014 4 Unaudited Condensed Consolidated Statement of Cash Flows for the six months ended June 30, 2015 and 2014 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signatures 45 2 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except par value amounts) PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred tax asset, net Prepaid expenses and other current assets Total current assets Other assets, net Property, plant and equipment, net Goodwill Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, net of current maturities Deferred tax liability, net Pension liabilities, net Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 10,000,000 authorized shares; none issued — — Common Stock, $0.01 par value; 80,000,000 authorized shares; 21,786,026 and 21,587,751 shares issued and 21,711,004 and 21,527,319 shares outstanding at June 30, 2015 and December 31, 2014, respectively Capital in excess of par value Retained earnings Treasury stock, at cost – 75,022 and 60,432 shares at June 30, 2015 and December 31, 2014, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 5 4 5 4 Revenues $ $ $ 164,799 $ 135,413 Cost of sales Gross profit Selling, general, and administrative expense Research and development expense Loss related to plant closure Loss (gain) on disposal of assets 27 ) Operating income Interest income — 5 4 13 Interest expense ) Gain (loss) on foreign currency 83 — ) — Other expense, net ) Income before income taxes Provision for income taxes Net income Other comprehensive income (loss): Foreign currency translation adjustment net of tax (expense) benefit of ($180), $0, $706 and $0, respectively — ) — Energy swap adjustment, net of tax (expense) benefit of ($354), $10, ($319) and $20, respectively ) ) Pension benefits adjustment, net of tax expense of $105, $80, $210 and $160, respectively Comprehensive income $ Basic earnings per share (See Note 13) $ Weighted average common shares outstanding Diluted earnings per share (See Note 13) $ Weighted average common shares and potential common share equivalents outstanding 21,573 21,522 21,062 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss related to plant closure — Loss (gain) on disposal of assets Provisions for losses on receivables 24 24 Share based compensation Deferred income taxes ) Unrealized loss on foreign currency fluctuations, net — Changes in assets and liabilities: Receivables ) ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Accrued liabilities ) Pension liability, net ) ) Other long term liabilities (2 ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from disposition of assets 36 Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments of long-term debt ) ) Proceeds from long-term debt — Purchase treasury stock at cost ) ) Proceeds from stock options exercised Excess tax benefit of stock options exercised Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SIGNIFICANT ACCOUNTING POLICIES SUMMARY OF OPERATIONS AND BASIS OF PRESENTATION Business Description Omega Protein Corporation (the “Company”) is a nutritional products company that develops, produces and delivers healthy products throughout the world to improve the nutritional integrity of foods, dietary supplements and animal feeds. The Company operates through two industry segments: animal nutrition and human nutrition. The animal nutrition segment is comprised primarily of two subsidiaries: Omega Protein, Inc. (“Omega Protein”) and Omega Shipyard, Inc. (“Omega Shipyard”). Omega Protein, the Company’s principal operating subsidiary, is the successor to a business conducted since 1913. Omega Protein produces and markets a variety of products produced from menhaden (a herring-like species of fish found in commercial quantities in the U.S. coastal waters of the Atlantic Ocean and Gulf of Mexico), including regular grade and value-added specialty fish meals, crude and refined fish oils and fish solubles. Omega Protein’s fish meal products are primarily used as a protein ingredient in animal feed for swine, aquaculture and household pets. Fish oil is utilized primarily for animal and aquaculture feeds, as well as additives to human food products and dietary supplements. Omega Protein’s fish solubles are sold primarily to livestock feed manufacturers, aquaculture feed manufacturers and for use as an organic fertilizer. Omega Protein’s business is seasonal in nature and generally has higher revenues during the third quarter of each fiscal year. A portion of Omega Protein’s production is transferred to the human nutrition segment where it is further processed and sold. Omega Shipyard owns and operates a drydock facility in Moss Point, Mississippi that is used to provide shoreside maintenance for Omega Protein’s fishing fleet and, subject to outside demand and excess capacity, occasionally for third-party vessels. The human nutrition segment, which operates under the names Nutegrity and Bioriginal, has three primary product lines: protein products, specialty oils and essential fatty acids and other nutraceutical ingredients. Nutegrity is comprised primarily of three subsidiaries: Cyvex Nutrition, Inc. (“Cyvex”), InCon Processing, L.L.C. (“InCon”) and Wisconsin Specialty Protein, L.L.C. (“WSP”). Cyvex, acquired by the Company in December 2010, is located in Irvine, California and is an ingredient provider in the nutraceutical industry. InCon, acquired by the Company in September 2011, is located in Batavia, Illinois and is a specialty processor that utilizes molecular distillation technology to concentrate Omega-3 fish oils and, subject to outside demand and excess capacity, a variety of other compound products for third-party tolling customers. WSP, acquired by the Company in February 2013, is a manufacturer and marketer of specialty dairy proteins and other related products headquartered in Madison, Wisconsin and operates a production facility in Reedsburg, Wisconsin. Bioriginal Food & Science Corp. (“Bioriginal”), acquired by the Company in September 2014 and headquartered in Saskatoon, Canada with additional operations in the Netherlands, is a supplier of plant and marine based specialty oils and essential fatty acids to the food and nutraceutical industries. See Note 2 – Acquisition of Bioriginal Food & Science Corp. for additional information related to the Company’s acquisition of Bioriginal. Basis of Presentation These interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, the instructions to Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally provided have been omitted. The interim financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2014. The year end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of management the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the Company’s consolidated financial position as of June 30, 2015, and the results of its operations for the three month and six month periods ended June 30, 2015 and 2014 and its cash flows for the six month periods ended June 30, 2015 and 2014. Quarterly operating results are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. Consolidation The consolidated financial statements include the accounts of Omega Protein Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. 6 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Financial Statement Preparation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Company’s financial statements and the accompanying notes and the reported amounts of revenues and expenses during the reporting period. Actual amounts, when available, could differ from those estimates and those differences could have a material effect on the financial statements. As noted in the March 31, 2015 Quarterly Report on Form 10-Q, the Company revised the December 31, 2014 unaudited consolidated balance sheet to correct for the classification of $0.4 million of accounts payable to other long-term liabilities. This revision was not considered to be material, individually or in the aggregate, to previously issued financial statements. The revisions had no effect on the results of operations (net or comprehensive income) or financial condition (stockholders’ equity). Revenue Recognition The Company derives revenue principally from the sales of a variety of protein and oil products derived from menhaden. In addition and as a result of its acquisitions of Cyvex, InCon, WSP and Bioriginal, the Company’s revenues include sales of dietary supplements and food ingredients and products. The Company recognizes revenue for the sale of its products when price is established, collectability is reasonably assured and risk and rewards of ownership of its products and title are transferred to the customer. Shipping and Handling Amounts billed to customers associated with shipping and handling are included in revenues and the related costs are included in cost of sales. Inventories During the off-seasons, in connection with the upcoming fishing seasons, Omega Protein incurs costs (e.g., plant and vessel related labor, utilities, rent, repairs, and depreciation) that are directly related to Omega Protein’s infrastructure. These costs accumulate in inventory and are applied as elements of the cost of production of Omega Protein’s products throughout the fishing season ratably based on Omega Protein’s monthly units of production and the expected total units of production for the season. Any costs incurred during abnormal downtime related to activity at Omega Protein’s plants are charged to expense as incurred. Energy Swap Agreements The Company does not enter into financial instruments for trading or speculative purposes. Omega Protein entered into energy swap agreements to manage portions of its cash flow exposure related to the volatility of natural gas, diesel and fuel oil energy prices for its fish meal and fish oil production operations. The swaps effectively fix pricing for the quantities listed below during the consumption periods. The fair values of outstanding derivative instruments are summarized as follows: Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset/(Liability) as of June 30, Deferred Tax Asset/(Liability) as of June 30, (in thousands) Diesel - NYMEX Heating Oil Swap July - November, 2015 1,899,911 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap July – October, 2015 142,908 MMBTUs $ ) 35 Propane – Natural Gas Liquids Swap July - November, 2015 1,472,720 Gallons $ ) Diesel - NYMEX Heating Oil Swap May - November, 2016 2,050,679 Gallons $ ) Natural Gas - NYMEX Natural Gas Swap April – October, 2016 250,000 MMBTUs $ (5 ) 2 Propane – Natural Gas Liquids Swap June - November, 2016 1,902,590 Gallons $ ) 20 $ ) $ 7 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset/(Liability) as of December 31, 2014 Deferred Tax Asset/(Liability) as of December 31, 2014 (in thousands) Diesel - NYMEX Heating Oil Swap May - November, 2015 2,333,848 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap April – October, 2015 114,000 MMBTUs $ ) 44 Propane – Natural Gas Liquids Swap June - November, 2015 1,024,800 Gallons $ ) Diesel - NYMEX Heating Oil Swap May - November, 2016 1,333,464 Gallons $ ) Propane – Natural Gas Liquids Swap June - November, 2016 341,600 Gallons $ ) 14 $ ) $ As of June 30, 2015, Omega Protein has recorded a long-term liability of $0.6 million, net of the current portion included in other current liabilities of $1.7 million, to recognize the fair value of energy swap derivatives, and has also recorded a deferred tax asset of $0.8 million associated therewith. As of December 31, 2014, Omega Protein has recorded a long-term liability of $0.7 million net of the current portion included in other current liabilities of $2.6 million to recognize the fair value of energy swap derivatives, and has also recorded a deferred tax asset of $1.2 million associated therewith. The effective portion of the change in fair value from inception to June 30, 2015 is recorded in “accumulated other comprehensive loss” in the Company’s unaudited condensed consolidated financial statements. The following table illustrates the changes recorded, net of tax, in accumulated other comprehensive loss resulting from the energy swap agreements. Three Months Ended June 30, Six Months Ended June 30, (in thousands) Beginning balance $ ) $ $ ) $ Net (gain) loss, net of tax, reclassified to unallocated inventory cost pool ) ) Net change associated with current period swap transactions, net of tax 71 36 53 Balance as of June 30, $ ) $ $ ) $ The $1.5 million reported in accumulated other comprehensive loss as of June 30, 2015 will be reclassified to the unallocated inventory cost pool in the period when the energy consumption takes place. The amount to be reclassified, net of taxes, during the next 12 months is expected to be approximately $1.2 million. The aggregate fair value of derivative instruments in gross liability positions as of June30, 2015 and December 31, 2014 was $2.4 million and $3.3 million, respectively. These amounts represent the maximum exposure to loss at the reporting date as a result of all of the counterparties failing to perform as contracted. 8 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) As of June 30, 2015 (in thousands) Gross Amounts of Recognized Assets (Liabilities) Gross Amounts of Assets (Liabilities)Offset Net Amounts of Assets (Liabilities) Presented in the Balance Sheet Energy swap derivatives – liability position $ ) $ $ ) As of December 31, 2014 (in thousands) Gross Amounts of Recognized Assets (Liabilities) Gross Amounts of Assets (Liabilities)Offset Net Amounts of Assets (Liabilities) Presented in the Balance Sheet Energy swap derivatives – liability position $ ) $ - $ ) If, at any time, the swaps are determined to be ineffective due to changes in the Company’s energy usage or underlying hedge agreements or assumptions, the fair value of the portion of the energy swaps determined to be ineffective will be recognized as a gain or loss in cost of sales for the applicable period. For the three months ended June 30, 2015 and 2014, the Company recognized a gain of $0.5 million and $0 million, respectively, to cost of sales resulting from transactions associated with the ineffectiveness of diesel energy swaps. For the six months ended June 30, 2015 and 2014, the Company recognized a gain of $0.1 million and $0 million, respectively, to cost of sales resulting from transactions associated with the ineffectiveness of diesel energy swaps. The fair value of all outstanding derivatives is determined using a model with inputs that are observable in the market or can be derived from or corroborated by observable data (level 2). Plant Closure Property, plant and equipment impairments related to the closure of Cameron, Louisiana plant are made in accordance with the impairment of long-lived assets policy. Employee severance related charges have been recognized to the extent that the amount is probable, measurable and no-future service is expected or for those still employed, recognized pro-rata over the remaining service period. Ongoing clean-up and dismantlement costs will be recognized as incurred unless obligated and measureable by a contractual commitment. See Note 3 – Plant Closure for additional information related to the charges incurred. Acquisitions, Goodwill and Other Intangible Assets All of the Company’s goodwill and other intangible assets are the result of acquisitions in the human nutrition segment. This segment is comprised of three reporting units, 1) InCon and Cyvex, 2) WSP and 3) Bioriginal. The Company has recorded goodwill and certain other identifiable intangible assets that are more fully explained in Note 2 – Acquisition of Bioriginal Food & Science Corp. and Note 9 – Goodwill and Other Intangible Assets. Accumulated Other Comprehensive Loss The components of accumulated other comprehensive (loss) gain, net of tax, included in stockholders’ equity are as follows: Changes in Accumulated Other Comprehensive Lossby Component For the Six Months Ended June 30, 2015 (in thousands) Gains and Losses On Cash Flow Hedges DefinedBenefit Pension Items Foreign currency Translation adjustment Total Balance as of December 31, 2014 $ ) $ ) $ ) $ ) Other comprehensive loss before reclassifications 36 — ) ) Amounts reclassified from accumulated other comprehensive loss (a) (b) — Net current-period other comprehensive income ) ) Balance as of June 30, 2015 $ ) $ ) $ ) $ ) 9 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Changes in Accumulated Other Comprehensive Loss by Component For the Six Months Ended June 30, 2014 (in thousands) Gains and Losses On Cash Flow Hedges DefinedBenefit PensionItems Total Balance as of December 31, 2013 $ $ ) $ ) Other comprehensive loss before reclassifications 53 — 53 Amounts reclassified from accumulated other comprehensive loss ) (a) (b) Net current-period other comprehensive income ) Balance as of June 30, 2014 $ $ ) $ ) (a) This accumulated other comprehensive income component is reclassified to the unallocated inventory cost pool in the period when the energy consumption takes place. (b) This accumulated other comprehensive income component is included in the computation of net periodic pension costs as amortization of actuarial loss which are explained in more detail in Note 15 to the consolidated financial statements in Item 8 of the Company’s Form10-K for the fiscal year ended December 31, 2014. Recently Issued Accounting Standards In May 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-07, Fair Value Measurement (Topic 820): Disclosures for Investments in Certain Entities that Calculate N et Asset Value Per Share (or It s Equivalent) . The amendments remove the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. The amendments also remove the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient. Rather, those disclosures are limited to investments for which the entity has elected to measure the fair value using that practical expedient. The new standard is effective in annual periods beginning after December 15, 2015 and interim periods within those annual periods. Early adoption is permitted. The Company’s adoption of FASB ASU No.2015-07 is not expected to have a material impact on the Company’s consolidated results of operations, financial position and related disclosures. In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-03, Interest- Imputation of Interest (Subtopic 835-30) . The amendments require that debt issuance costs related to recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update. The new standard is effective in annual periods beginning after December 15, 2015 and interim periods within those annual periods. Early adoption is permitted. The Company’s adoption of FASB ASU No.2015-03 is not expected to have a material impact on the Company’s consolidated results of operations, financial position and related disclosures. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810) . The amendments (1) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities (VIEs) or voting interest entities, (2) eliminate the presumption that a general partner should consolidate a limited partnership, (3) affect the consolidation analysis of reporting entities that are involved with VIEs, particularly those that have fee arrangements and related party relationships, and (4) provide a scope exception from consolidation guidance for reporting entities with interest in legal entities that are required to comply with or operate in accordance with requirements that are similar to those in Rule 2a-7 of the Investment Company Act of 1940 for registered money market funds. The new standard is effective in annual periods beginning after December 15, 2015 and interim periods within those annual periods. Early adoption is permitted. The Company’s adoption of FASB ASU No.2015-02 is not expected to have an impact on the Company’s consolidated results of operations, financial position and related disclosures. 10 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) In January 2015, the FASB issued ASU 2015-01, Income Statement- Extraordinary and Unusual Items (Subtopic 225-20) . The update eliminates from GAAP the concept of extraordinary items. Eliminating the concept of extraordinary items will save time and reduce costs for preparers because they will not have to assess whether a particular event or transaction event is extraordinary. This alleviates uncertainty for preparers, auditors, and regulators because auditors and regulators no longer will need to evaluate whether a preparer treated an unusual and/or infrequent item appropriately. The new standard is effective in annual periods beginning after December 15, 2015 and interim periods within those annual periods. Early adoption is permitted. The Company’s adoption of FASB ASU No.2015-01 is not expected to have an impact on the Company’s consolidated results of operations, financial position and related disclosures. In November 2014, the FASB issued ASU 2014-16, Derivatives and Hedging: Determining whether the Host Contract in a Hybrid Financial Statement Issued in the Form of a Share is More Akin to Debt or Equity . This ASU amended the Derivatives and Hedging Accounting Standards Codification to eliminate the use of different methods in practice and thereby reduce existing diversity under GAAP in the accounting for hybrid financial instruments used in the form of a share. The new standard is effective in annual periods beginning on or after December 15, 2015 with early adoption permitted. The Company’s adoption of FASB ASU No.2014-16 is not expected to have an impact on the Company’s consolidated results of operations, financial position and related disclosures. In August 2014, the FASB issued ASU No. 2014-15, Presentation of Financial Statements- Going Concern (Subtopic 205-40). The amendments require management to assess an entity’s ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in the U.S. auditing standards. Specifically, the amendments (1) provide a definition of the term substantial doubt, (2) require an evaluation every reporting period including interim periods, (3) provide principles for considering the mitigating effect of management’s plans, (4) require certain disclosures when substantial doubt is alleviated as a result of consideration of management’s plans, (5) require an express statement and other disclosures when substantial doubt is not alleviated, and (6) require an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). The guidance is effective for annual periods ending after December 15, 2016 and for annual periods thereafter. Early adoption is permitted. The Company does not expect this ASU to have a material impact on the Company’s consolidated results of operations, financial position and related disclosures. In June 2014, the FASB issued ASU No. 2014-12, Compensation — Stock Compensation (Topic 718), Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. A performance target in a share-based payment that affects vesting and that could be achieved after the requisite service period should be accounted for as a performance condition under Accounting Standards Codification (ASC) 718, Compensation — Stock Compensation . As a result, the target is not reflected in the estimation of the award's grant date fair value. Compensation cost would be recognized over the required service period, if it is probable that the performance condition will be achieved. The guidance is effective for annual periods beginning after December 15, 2015 and interim periods within those annual periods. Early adoption is permitted. The Company does not expect this ASU to have a material impact on the Company’s consolidated results of operations, financial position and related disclosures. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers . This ASU amends the existing accounting standards for revenue recognition and is based on the principle that revenue should be recognized to depict the transfer of goods or services to a customer at an amount that reflects the consideration a company expects to receive in exchange for those goods or services. The guidance is effective for annual periods beginning after December 15, 2017 and interim periods within those annual periods. The Company is currently evaluating the potential impact of these changes on the consolidated results of operations, financial position and related disclosures. In April 2014, the FASB issued ASU No. 2014-08, Presentation of Financial Statements and Property, Plant and Equipment: Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity . This ASU changes the criteria for determining which disposals can be presented as discontinued operations and modifies related disclosure requirements. Under the new guidance, a discontinued operation is defined as a disposal of a component or group of components that is disposed of or is classified as held for sale and represents a strategic shift that has or will have a major effect on an entity's operations and financial results. The new standard is effective in annual periods beginning on or after December 15, 2014 with early adoption permitted. The guidance applies prospectively to new disposals and new classifications of disposal groups as held for sale after the effective date. The Company’s adoption of FASB ASU No.2014-08 effective January 1, 2015 did not have an impact on the Company’s consolidated results of operations, financial position and related disclosures. Foreign Currency Translations All amounts are expressed in U.S. dollars unless otherwise indicated. The U.S. dollar is the functional currency of Bioriginal’s Canadian-based subsidiaries (“Bioriginal Canada”). Monetary assets and liabilities denominated in foreign currencies are translated into U.S. dollars at exchange rates in effect at the balance sheet date. Non-monetary items are translated at rates of exchange in effect when the assets were acquired or obligations incurred. Revenue and expenses are translated at average rates in effect in the period of the transaction. Foreign exchange gains and losses are included in the unaudited condensed consolidated statement of comprehensive income. 11 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) The Euro is the functional currency of Bioriginal’s Netherlands-based subsidiaries (“Bioriginal Europe”). The operations of these subsidiaries are considered self-sustaining and their financial statements are translated into U.S. dollars using the current rate method. Under this method, all assets and liabilities are translated to U.S. dollars at exchange rates in effect at the balance sheet date and all revenue and expenses are translated at rates in effect at the time of the transactions. Exchange gains and losses arising from this translation, representing the net unrealized foreign currency translation gain (loss) on the Company's net investment in its self-sustaining subsidiaries, are recorded in the accumulated other comprehensive income (loss) component of shareholders' equity. Adjustments to the accumulated other comprehensive income (loss) account are not recorded in the unaudited condensed consolidated statement of comprehensive income until realized through a reduction in the Company's net investment in such operations. Stock-Based Compensation Stock Options The Company has issued non-qualified stock options under its incentive plans. The options generally vested in equal installments over three years and expire in ten years. As of and for the quarters ended June 30, 2015 and 2014, all stock options were vested and no stock-based compensation costs related to stock options was incurred. Restricted Stock The Company has issued shares of restricted stock under the 2006 Incentive Plan. Shares of restricted stock have generally vested on the third anniversary of the grant date or in equal installments over three years except for shares of restricted stock granted to non-employee directors which vest six months after the grant date. Non-vested shares are generally forfeited upon the termination of employment or service as a director. Holders of shares of restricted stock are entitled to all rights of a stockholder of the Company, including the right to vote the shares and receive any dividends or other distributions. The non-vested shares are considered participating securities and the Company has calculated earnings per share using the two-class method. See Note 13 – Reconciliation of Basic and Diluted Per Share Data. During the six month periods ended June 30, 2015 and 2014, the Company issued 107,083 and 117,885 shares of restricted stock, respectively, under the 2015 Long Term Incentive Plan and the 2006 Incentive Plan to employees and non-employee directors. The Company’s compensation expense related to restricted stock, which is primarily reflected in selling, general and administrative expenses in the unaudited condensed consolidated statement of comprehensive income, was approximately $0.5 million and $0.4 million ($0.3 million and $0.3 million after tax) for the three months ended June 30, 2015 and 2014, respectively, and approximately $1.0 million and $0.7 million ($0.6 million and $0.5 million after tax) for the six months ended June 30, 2015 and 2014, respectively. As of June 30, 2015, there was approximately $4.2 million ($2.8 million after tax) of unrecognized compensation expense related to non-vested restricted stock that is expected to be recognized over a weighted-average period of 1.3years, of which $1.3 million ($0.9 million after-tax) of compensation expense is expected to be recognized during the remainder of fiscal year 2015. On February 6, 2014, the Company adopted the 2014 Cash Incentive Performance Unit Plan and on February 26, 2015, the Company adopted the 2015 Cash Incentive Performance Unit Plan. The value of the units under the plans will be determined by reference to the performance of the Company’s common stock during the relevant performance period compared to the performance of the Russell 2000 Index member companies (the “Peer Group”) during that same period. One third of the Performance Units granted will be earned at the end of each calendar year of the performance period and will be valued for the calendar year based on the Total Shareholder Return (“TSR”) of the Company compared to the TSR of the Peer Group. The performance units contain a service provision of approximately 3 years and are liability-classified awards included in other long-term liabilities which are adjusted to fair value on a quarterly basis. The Company’s compensation expense related to performance units, which is primarily reflected in selling, general and administrative expenses in the unaudited condensed consolidated statement of comprehensive income, was approximately $0.3 million and $0.1 million ($0.2 million and $0.1 million after tax) for the three months ended June 30, 2015 and 2014, respectively, and approximately $0.7 million and $0.2 million ($0.4 million and $0.1 million after tax) for the six months ended June 30, 2015 and 2014, respectively. As of June 30, 2015, there was approximately $2.5 million ($1.6 million after tax) of unrecognized compensation expense related to performance units that is expected to be recognized over a weighted-average period of 2.2years, of which $0.6 million ($0.4 million after-tax) of compensation expense is expected to be recognized during the remainder of fiscal year 2015. 12 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 2. ACQUISITION OF BIORIGINAL FOOD & SCIENCE CORP. A. Description of the Transaction In September 2014, the Company acquired all of the issued and outstanding equity of Bioriginal pursuant to the terms of a Share Purchase Agreement (“Purchase Agreement”) and Bioriginal became a wholly owned subsidiary of the Company. Bioriginal is a leading supplier of plant and marine based specialty oils and essential fatty acids to the food and nutraceutical industries across North America, Europe and Asia. Bioriginal is included as part of the Company’s human nutrition segment. B. Recording of Assets Acquired and Liabilities Assumed In connection with its acquisition of Bioriginal, the Company paid an aggregate purchase price of $70.5 million, plus an estimated working capital adjustment of $0.7 million, to the sellers as follows: (i) $46.5 million in cash to the sellers, (ii) assumption of approximately $21.5 million of Bioriginal’s indebtedness, and (iii) issuance of 238,377 shares of restricted common stock of the Company valued at approximately $3.2 million (based on a 30-day average closing price) to certain sellers (the “Management Sellers”). The restrictions on the shares will terminate, with certain exceptions, on the third anniversary of the closing date and are subject to the terms and conditions of the Purchase Agreement; see Note - 1 Significant Accounting Policies Summary of Operations and Basis of Presentation for more information on Restricted Stock. The Purchase Agreement also provides for a performance-based earn-out amount of up to a maximum that, as of December 31, 2014, was $7.1 million Canadian dollars to be paid in September 2017 to the Management Sellers for achieving or exceeding certain adjusted EBITDA targets for Bioriginal during calendar years 2014 through 2016; see Note 12 Commitments and Contingencies for additional information. During the six months ended June 30, 2015, the Company received $0.1 million related to the finalization of the closing working capital adjustment. The Company incurred approximately $2.8 million in pretax transaction costs directly related to the acquisition that were expensed and included in selling, general and administrative expenses in the consolidated statement of comprehensive income for the year ended December 31, 2014. The acquisition costs consisted primarily of legal, advisory, valuation, and other consulting fees. The transaction has been accounted for using the acquisition method of accounting which requires, among other things, that all assets acquired and liabilities assumed from acquisitions be recognized at their fair values as of the acquisition date. Any excess of the purchase price over the fair values of the net assets acquired are recorded as goodwill. The following table shows the allocation of the purchase price: Cash $ 93 Accounts receivable Inventories Other current assets, net including prepaid expenses Property, plant, and equipment Identifiable intangible assets (a) Liabilities assumed ) Total identifiable net assets Goodwill Total consideration $ (a) See Note 9 – Goodwill and Other Intangible Assets for weighted average lives. Goodwill is calculated as the excess of the consideration transferred over the net assets recognized and represents the future economic benefits arising from other assets acquired that could not be individually identified and separately recognized. Specifically, the goodwill recorded as part of the acquisition of Bioriginal includes the following: ● the expected synergies and other benefits that the Company believes may result from combining the operations of Bioriginal with the operations of the Company’s human nutrition segment, ● any intangible assets that do not qualify for separate recognition, and ● the value of the going-concern element of Bioriginal’s existing business (the higher rate of return on the assembled collection of net assets versus if the Company had acquired all of the net assets separately). 13 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) See Note 9 - Goodwill and Other Intangible Assets, for more information about goodwill and other intangible assets. C. Unaudited Pro Forma Financial Information The unaudited financial information in the table below summarizes the combined results of operations of the Company and Biorginial on a pro forma basis, as though the companies had been combined as of January 1, 2014. The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had actually taken place on January 1, 2014 and is not intended to be a projection of future results or trends. Revenue Net income (in thousands) 2014 supplemental pro forma from April 1, 2014 – June 30, 2014 $ $ 2014 supplemental pro forma from January 1, 2014 – June 30, 2014 $ $ NOTE 3. PLANT CLOSURE In December 2013, the Company effectively closed its menhaden fish processing plant located in Cameron, Louisiana and re-deployed certain vessels from that facility to the Company’s other Gulf Coast facilities located in Abbeville, Louisiana and Moss Point, Mississippi. In conjunction with the closure, the following charges were incurred in the Company’s unaudited condensed consolidated statements of comprehensive income for the three and six months ended June 30, 2015 and from December 2013 to June 30, 2015: Three Months Ended June 30, 2015 Three Months Ended June 30, 2014 Six Months Ended June 30, 2015 Six Months Ended June 30, 2014 December 2013 to June 30, 2015 (in thousands) Impairment of property, plant and equipment $ — $ $ — $ $ Write-off material and supplies inventory — — — 17 Employee severance costs — 26 — Estimated decommissioning costs — Other ongoing closure costs not attributable to future production Total loss related to plant closure $ In addition to the above recognized losses, the Company expects that it may have additional losses related to ongoing costs not attributable to future production such as site costs, clean-up and disassembly. NOTE 4. RECEIVABLES, NET R eceivables are summarized as follows: June 30, December 31, (in thousands) Trade $ $ Insurance Income tax Other Total accounts receivable Less allowance for doubtful accounts ) ) Receivables, net $ $ 14 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 5. INVENTORY The major classes of inventory are summarized as follows: June 30, December 31, June 30, (in thousands) Fish meal $ $ $ Fish oil Fish solubles Nutraceutical products Bioriginal products 21,927 — Dairy protein products Unallocated inventory cost pool (including off-season costs) Other materials and supplies Total inventory $ $ $ Inventory is stated at the lower of cost or market. The elements of the June 30, 2015 unallocated inventory cost pool include Omega Protein’s plant and vessel related labor, utilities, rent, repairs and depreciation, which are allocated to 2015 fishing season production. NOTE 6. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets are summarized below: June 30, December 31, (in thousands) Prepaid insurance $ $ Product deposits — Selling expenses Fair value of derivative instruments - energy swaps, current portion 89 — Leases Other prepaids and expenses Total prepaid expenses and other current assets $ $ Amounts included in prepaid expenses and other current assets consist primarily of prepaid operating expenses including insurance, rents, and selling expenses. Prepaid selling expenses are expensed in those periods in which the related revenue is recognized. NOTE 7. OTHER ASSETS Other assets are summarized as follows: June 30, December 31, (in thousands) Fish nets, net of accumulated amortization of $3,326 and $2,694 $ $ Insurance receivable Title XI debt issuance costs Other debt issuance costs Deposits and other Total other assets, net $ $ Amortization expense for fishing nets amounted to approximately $0.3 million for the three months ended June 30, 2015 and 2014 and $0.6 million for the six months ended June 30, 2015 and 2014. 15 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) As of June 30, 2015 and December 31, 2014, insurance receivables primarily relates to Jones Act claims for employees aboard its vessels. This estimated amount is recorded gross of estimated claims which may be due to claimants and is included in accrued insurance liabilities. The Company carries insurance for certain losses relating to its fishing vessels and Jones Act liability for employees aboard its vessels (collectively, “Vessel Claims Insurance”). The typical Vessel Claims Insurance policy contains an annual aggregate deductible (“AAD”) for which Omega Protein remains responsible, while the insurance carrier is responsible for all applicable amounts which exceed the AAD. It is Omega Protein’s policy to accrue current amounts due and record amounts paid out on each claim. Once payments exceed the AAD, Omega Protein records an insurance receivable for a given policy year. NOTE 8. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are summarized as follows: June 30, December 31, (in thousands) Land $ $ Plant assets Fishing vessels Furniture and fixtures Construction in progress Total property and equipment Less accumulated depreciation and impairment ) ) Property, plant and equipment, net $ $ Depreciation expense for the three months ended June 30, 2015 and 2014 was $5.2 million and $4.6 million, respectively, and $10.3 million and $9.3 million for the six months ended June 30, 2015 and 2014, respectively. The Company capitalizes interest as part of the acquisition cost of a qualifying asset. Interest is capitalized only during the period of time required to complete and prepare the asset for its intended use. For the three months ended June 30, 2015 and 2014, the Company capitalized interest of approximately $0.2 million and $0.2 million, respectively. For the six months ended June 30, 2015 and 2014, the Company capitalized interest of approximately $0.3 million and $0.4 million, respectively. NOTE 9. GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill is measured as the excess of the cost of an acquisition over the sum of the amounts assigned to the fair value of tangible and intangible assets acquired less liabilities assumed. All of the Company’s goodwill and other intangible assets are the result of acquisitions in the human nutrition segment. Goodwill is tested annually for impairment of value, and whenever an event occurs or circumstances change that would more likely than not indicate the carrying amount of the asset is impaired. Determining whether an indicator of impairment has occurred during an interim period involves a significant amount of judgment. During the interim periods, qualitative factors such as deterioration in general economic conditions, changes in the market for an entity’s products or services, declines in actual or planned revenue or earnings compared with actual and projected results of relevant prior periods, among others, are evaluated to determine if a triggering event which would result in a potential impairment has incurred. During the second quarter of 2015, the Company completed its first annual impairment testing of goodwill and indefinite life intangible assets related to its acquisition of Bioriginal in September 2014.
